TOGUT, SEGAL & SEGAL LLP
Proposed Attorneys for Albert Togut, Not Individually
But Solely in His Capacity as Chapter 7 Interim Trustee
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :   Chapter 7
                                                               :   Case No. 20-12534-SCC
                          -of-                                 :
                                                               :
WMCH 25 Holdings, LLC,                                         :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

   AFFIDAVIT OF SERVICE OF NOTICE OF PRESENTMENT OF PROPOSED
  ORDER AND APPLICATION AUTHORIZING CHAPTER 7 INTERIM TRUSTEE
       TO RETAIN TOGUT, SEGAL & SEGAL LLP AS HIS ATTORNEYS

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

              KRISTA RICCIARDI, being duly sworn, deposes and says: deponent is
not a party to the action, is over 18 years of age and resides in New York, New York.

              On November 3, 2020, deponent served a copy of the Notice of Proposed
Order Authorizing Chapter 7 Trustee to Retain Togut, Segal & Segal LLP as his Attorneys,
together with the application, proposed order and underlying exhibits upon the parties
forth on the service list annexed hereto by electronic mail.

                                                                    /s/ Krista Ricciardi
                                                                   KRISTA RICCIARDI
Sworn to before me this
4th day of November 2020

/s/ Neil Berger
    NOTARY PUBLIC
                                  SERVICE LIST

Andrew Velez-Rivera, Esq. (andy.velez-rivera@usdoj.gov)
Office of the United States Trustee

Michael Conway, Esq. (michael.conway@offitkurman.com)
